AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Eastern District of Tennessee

             In the Matter of the Search of                            )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )         CaseNo . .3 : 1q - MJ-2 IOC>
  A UNITED STATES POSTAL SERVICE PARCEL,                               )
  MORE FULLY DESCRIBED IN ATTACHMENT A.                                )
                                                                       )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
                                                       SEE ATTACHMENT A.


located in the            EASTERN                 District of          TENNESSEE               , there is now concealed (identify the
                                                                ------------
person or describe the property to be seized) :
                                                       SEE ATTACHMENT B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 ief property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
              Code Section                                                         Offense Description
        Title 21, United States Code,              Possession with the intent to distribute a controlled substance; and conspiracy to
        Sections 841(a)(1) and 846.                possess with the intent to distribute a controlled substance.

          The application is based on these facts:
        SEE ATTACHED AFFIDAVIT.

          r:sA Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                               1)/~ ;,!!,~
                                                                                  WENDY G. BOLES, U.S. Postal Inspector
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                               Judge 's ,;;¥t1re

City and state: Knoxville, TN                                                   H. BRUCE GUYTON, U.S. Magistrate Judge
                   --------------                                                            Printed name and title


          Case 3:19-mj-02100-HBG Document 3 Filed 07/17/19 Page 1 of 1 PageID #: 3
